DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 15 November 2022. 
Claims 5, 13, and 21 were canceled. Claims 1, 3, 6, 8, 9, 11, 12, 14, 16, 17, 19, 22, and 24 were amended. Claims 1-4, 6-12, 14-20, and 22-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 11 August 2022 and 10 November 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 9 and 17, access first census data; log panel demographic impressions to determine panel data; set up a system of equations corresponding to constraints based on the first census data; select a census parameter value based on a first constraint of the constraints, the first constraint selected for census parameter selection, the first constraint based on media accesses represented in the panel data; iteratively solve for a duration value for a media item that satisfies the system of equations using the panel data and the census parameter value, the duration  value corresponding to a duration that the media item was accessed by anonymous audience members in a demographic group, the iteratively solving for the duration value including; determining an impression frequency of second census data based on the census parameter value; determining a duration frequency for the second census data; determining a first probability of a person being in the demographic group based on the census parameter value;  determining a second probability of the person being in a total census audience based on the first probability; determining a pseudo universe estimate based on the first probability, the second probability, and a universe estimate panel data; determining census audience size totals based on the pseudo universe estimate; determining census impression count totals based on the impression frequency and the census audience size totals; determining census duration totals based on the census audience size totals and the impression frequency; and  performing a subsequent iteration when the census duration totals and the census impression count totals do not satisfy the system of equations; and generate a report including the duration value for the media item. These limitations describe a concept of analyzing data to produce audience information. This concept is plainly a marketing or advertising activity. As such the claims are determined to describe a concept which falls in the methods of organizing human activity grouping of the 2019 PEG, and therefore the claims are determined to recite an abstract idea.
Alternatively, the limitations set up a system of equations corresponding to constraints based on the first census data; select a census parameter value based on a first constraint of the constraints, the first constraint selected for census parameter selection, the first constraint based on media accesses represented in panel data; iteratively solve for a duration for a media item that satisfies the system of equations using the panel data and the census parameter value, the duration value corresponding to a duration that the media item was accessed by anonymous audience members in a demographic group, the iteratively solving for the duration including: determining an impression frequency of the second census data based on the census parameter value; determining a frequency duration for the second census data; determining a first probability of a person being in the demographic group based on the census parameter value; determining a second probability of the person being in a total census audience based on the first probability; determining a pseudo universe estimate based on the first probability, the second probability, and a universe estimate; determining census audience size totals based on the pseudo universe estimate; determining census impression count totals based on the impression frequency and the census audience size totals; determining census duration totals based on the census audience size totals and the impression frequency; and performing a subsequent iteration when the census duration totals and the census impression count totals do not satisfy the system of equations. These limitations plainly describe an act of calculating using mathematical methods to determine a set of values. As such the claims are determined to describe a concept which falls in the mathematical concepts grouping of the 2019 PEG, and therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites a non-transitory computer readable storage medium. Claim 9 recites memory and processor circuitry. Claim 17 recites various circuitry. These additional elements are all recited at an extreme level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. However, under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. Additionally, the claims describe receiving information from a server  and via network communications. These do not reflect any improvement to technology, do not require any particular machine, do not effect any transformation, and do not meaningfully limit the implementation of the abstract idea. Instead they only generally link the abstract idea to a technological environment involving networked computers. As such these additional elements, individually and in combination with the prior computing devices, do not integrate the abstract idea into a practical application.  For the abstract idea associated with methods of organizing human activity, there are no further additional elements. As such, the claims are determined to be directed to an abstract idea.
The alternative abstract idea is similarly not integrated into a practical application by the incorporation of generic computing devices or the receiving of information through networked computers used to implement the abstract idea. For this abstract idea, there is a further additional element of generate a report. However, this limitation may be understood as insignificant extra-solution activity. Note the similarity between a generic recitation of reporting data and printing or downloading generated menus, identified as an “insignificant application” in MPEP 2106.05(g). Under the 2019 PEG, adding insignificant extra-solution activity to a judicial exception does not integrate a judicial exception into a practical application. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computer, the receiving of information via a network, and the report generation do not represent any improvement to technology, do not reflect an improvement to technology, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, the combination of additional elements only generally links the abstract idea to a computerized technological environment with report outputs. Thus the combination of additional elements do not amount to As such, the claims are again determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of receiving information via a network or from a sever. However, per MPEP 2106, receiving or transmitting data over a network has been recognized by the courts as a conventional computer function. As such, these additional elements, individually and in combination with the prior computing devices, do not amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of generating a report. However, as explained above, this additional element, individually and in combination with a networked computing device, only generally links the abstract idea to a technological environment with report outputs. As such, the combination of additional elements does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore the additional elements, when considered individually and in combination, do not amount to significantly more than either of the identified abstract ideas. Thus the claims are determined to be not patent eligible. 
Dependent claims 2-4, 6, 7, 10-12, 14, 15, 18-20, 22, and 23 further narrow the abstract ideas, but the claims continue to recite abstract ideas, albeit narrowed abstract idea. These claims do not recite any new additional elements. The previously identified additional elements do not integrate the narrowed abstract ideas into practical applications for reasons similar to those above. As such these dependent claims are determined to be directed to an abstract idea. The previously identified additional elements do not amount to significantly more than the narrowed abstract ideas for reasons similar to those above. Dependent claim 8, 16, and 24 recites the additional element of accessing information from a memory. When considered individually and in combination with the prior additional elements, this additional element only further generally links the abstract idea to a technological environment involving computers. Thus the combination of additional elements does not integrate the narrowed abstract ideas into a practical application. Further, per MPEP 2106, retrieving information in memory has been found to be a conventional computer functionality by the courts. Thus the combination of additional elements does not amount to significantly more than the narrowed abstract ideas. Thus as the dependent claims continue to be directed to an abstract idea without reciting significantly more than the abstract ideas, the dependent claims are determined to be not patent eligible. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claim 1: 
Independent claim 1 does not recite a judicial exception and, thus, satisfies Prong One of Revised Step 2A of the test outlined in the 2019 Eligibility Guidance. 
Claim 1 provides a practical application of any judicial exception in a manner that imposes a meaningful limit on any such judicial exception. For example claim 1 of the instant application sets forth instructions to cause one or more processors to at least: [body of the claim]. 
The apparatus of claim 1 provides a solution to the problem of inaccurate audience metrics that require a large amount of memory and processor resources to determine such audience metrics analytically by [steps of the claim]. 
First, the instant specification sets forth that using one or more of equations 11a-23f in the instant specification results in a mathematically and realistically correct solution that requires less memory and processor resources than traditional techniques. 
Because claim 1 reflects Equations 11a-11e and 12a-12b, which the Office action acknowledges provides an improvement in technology, independent claim 1 and all claims depending therefrom set forth patent eligible subject matter. 
Examiner’s Response: Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Applicant’s assertion that the claims do not recite a judicial exception is unpersuasive. 
The majority of the features identified by applicant are part of the abstract idea. Examiner notes MPEP 2106 which states “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?” Applicant’s assertion does not address the additional elements particularly. 
The majority of the features identified by applicant are part of the abstract idea. Examiner notes MPEP 2106 which states “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?” Applicant’s assertion does not address the additional elements particularly. Additionally, Examiner notes that the solution need come from the additional elements rather than the abstract idea. 
Examiner notes that the assertion that a single equation of 11a-23f results in a mathematically and realistically correct solution that requires less memory and processor resources than traditional techniques is simply not credible. Note that equation 11a appears to be a rearrangement of the “traditional” equation 9b. Thus one of ordinary skill in the art could not understand using a single equation to be an improvement.
Examiner disputes Applicant’s characterization of the prior office action’s remarks. In particular, the office action stated “The disclosure suggests that equations 11a-11e and 12a-12b provide an improvement, but the claim does not appear to reflect these features.” Thus the office action did not acknowledge that the disclosure provides an improvement in technology. The features of the claims associated with the alleged improvement of the disclosure are entirely part of the abstract idea. For an improvement to overcome at step 2A Prong Two or Step 2B the improvement needs to come not entirely from the abstract idea. As such, this argument is unpersuasive. 

 Applicant’s Argument Regarding 103 Rejections of claims 1-5, 7-13, 15-21, 23, and 24: Since the alleged Sheppard, Murphy, and Shah combination does not teach or suggest each and every element of claim 1, the alleged Sheppard/Murphy/Shah combination fails to establish a prima facie case of obviousness against claim 1. 
Examiner’s Response: Applicant's arguments filed 15 November 2022 have been fully considered, and they are persuasive. The rejection under 103 is withdrawn. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 5 January 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-12-02